United States Court of Appeals
                      For the First Circuit

No. 07-2631

                          UNITED STATES,

                      Petitioner, Appellant,

                                v.

                  TEXTRON INC. AND SUBSIDIARIES,

                      Respondent, Appellee.



                           ERRATA SHEET


     The opinion of this Court issued on August 13, 2009 is amended
as follows:

     On page 26, line 13: replace 13 with 14

     On page 28, line 10: replace 18 with 19

     On page 28, footnote 11, line 8: replace 18 with 19

     On page 31, line 16: replace 19 with 20

     On page 34, line 3: replace 21 with 22

     On page 34, line 19: replace Id. with Adlman, 134 F.3d

     On page 35, line 23: replace 22-23 with 23-24

     On page 37, line 1: replace 21 with 22

     On page 37, line 4: replace Maj Op. with id.

     On page 37, line 4: replace 2-3 with 3-4

     On page 41, line 29: replace 12-13 with 13-14

     On page 42, line 2: replace 20 with 21
On page 42, line 18: replace 13 with 14

On page 43, line 16: replace 9 with 10

On page 43, line 24: replace 16 with 17

On page 43, line 24: replace Maj. Op. with Id.




                          -2-